DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al PG PUB 2021/0352501 in view of 3GPP TS 38.213 version 15.3.0 Release 15.
Re Claim 1, Taherzadeh Boroujeni et al teaches gNB may be implemented to support carrier aggregation and transmits multiple carrier components CC to WTRU [0069]; the WTRU determines (calculating) there are multiple monitoring occasions (first and second) and monitors different subsets of the PDCCH candidates wherein the each search space (first and second…start time) subset includes a start time associated with symbol indices n1 and n2 as the first symbols for PDCCH monitoring [0109, 0119].   Taherzadeh Boroujeni et al fails to explicitly teach “generating a schedule for monitoring occasions…based on an ascending order….start time.”.  However,  3GPP TS 38.213 version 15.3.0 Release 15 discloses the set of PDCCH monitoring occasions are ordered in ascending order of start time of the search space set associated with a 
Re Claim 3, the index (the first symbol-index value) is based first symbol number of the CORESET within the slot of PDCCH monitoring occasion [0118].
Re Claim 4, figure 2 teaches the monitoring occasions in a given slot is based on a slot number.
Re Claim 5, Taherzadeh Boroujeni et al teaches the WTRU communicates with gNB using particular subframes [0050] wherein the subframes are units within a frame.  Examiner takes notice that a frame number includes the “particular subframes” and slot number for performing the first monitoring occasion.
Re Claim 6, the first symbol index value is associated with a CC index (a numerology of the first CC) for locating the first PDCCH monitoring occasions [0118].
Re Claim 7, a number of slots per frame of the first CC indicates can be configured by the gNB wherein the first monitoring occasion for the first CC can be identified by determining a slot number within the frame and symbol index value within the slot for monitoring the first monitoring occasion for the first CC.
Claims 2, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al PG PUB 2021/0352501 in view of 3GPP TS 38.213 version 15.3.0 Release 15 as applied to Claim 1 above and further in view of KIM PG PUB 2019/0098520.
Re Claims 2, 10, 18, Taherzadeh Boroujeni et al in view of 3GPP TS 38.213 teaches the DCI includes a MPI (monitoring pattern indicator) for indicating active monitoring patterns by assembling a bitwidth (a binary word) [0097] and 3GPP indicating scheduling the monitoring occasions in ascending order.  Taherzadeh Boroujeni et al in view of 3GPP TS 38.213 fails to explicitly teach the “binary word” as claimed.  However, KIM teaches a terminal may transmit information indicating a success or a failure of reception of the PDCCH for each monitoring occasions [0167].  The information indicating success or failure (decoding attempt status) in each monitoring occasions can be assembled in the uplink signaling bits (the binary word).  The uplink signaling bits indicating the success or failure of the monitoring occasions is a matter of design choice as long the signaling bits (the binary word) indicates the success or failure of each monitoring occasions.  Furthermore, one skilled in the art would have been motivated to have indicates the “DCI decoding success” in the information for indicating the status of each and individual monitoring occasions for reliable PDCCH detection.  Therefore it would have been obvious to one skilled in the art to have combined the teachings. 
Re Claims 9 and 17, WTRU (UE:  a processing circuit) receives a DCI from a gNB and performs PDCCH monitoring on a number of monitoring occasion as calculated by a first and second symbol indices of the first and second CCs.  KIM teaches the reporting successes (first second DCI decoding success) of PDCCH detection in each monitoring occasions in uplink signaling wherein the uplink signaling indicates the successes of the PDCCH detecting in ascending order (in view 3GPP) based on the first and second symbol indices.
Re Claims 11, 19, the index (the first symbol-index value) is based first symbol
number within the slot of PDCCH monitoring occasion [0118].

Re Claim 13, Taherzadeh Boroujeni et al teaches the WTRU communicates with gNB using particular subframes [0050] wherein the subframes are units within a frame.  Examiner takes notice that a frame number includes the “particular subframes” and slot number for performing the first monitoring occasion.
Re Claim 14, the first symbol index value is associated with a CC index (a numerology of the first CC) for locating the first PDCCH monitoring occasions [0118].
Re Claim 15, a number of slots per frame of the first CC indicates can be configured by the gNB wherein the first monitoring occasion for the first CC can be identified by determining a slot number within the frame and symbol index value within the slot for monitoring the first monitoring occasion for the first CC.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 2 and 16, prior art fails to teach the first symbol index value as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472